          Case 1:19-cr-00631-WHP Document 42
                                          43 Filed 09/30/20 Page 1 of 1




                              -----------------------------------------------------------------------------------------------------------------



                11 BROADWAY, SUITE 715                                                NEW YORK, NEW YORK 10004
                     Tel. (212) 344-5180                                              www.criminal-defense.nyc


                                                                                                                                                  September 30, 2020
The Honorable William H. Pauley III
U.S. District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
VIA ECF

       Re:     United States v. Lazaro Rosbal Fleitas, et. al, 19-cr-00631 (WHP)

Dear Judge Pauley,

       I am CJA counsel to Lazaro Rosabal Fleitas in the above-captioned matter. His sentencing
before Your Honor is currently scheduled for December 3, 2020.
        I write now to respectfully request a modification of my client’s current bail conditions. Your
Honor previously granted my client’s application to travel throughout the state of Florida for work.
My client now has a new job opportunity that would involve him working for a delivery company
called Fonseca Transportation. This company has a contract making deliveries for Amazon, and my
client would be riding on a truck making deliveries in Texas, Louisiana, North Carolina, South
Carolina, Florida and Virginia. We would respectfully request that the terms of his release be modified
to allow him to travel to those locations as necessitated by this employment.
        I have conferred with my counterparts at the government about this request and they have no
objection. I have also conferred with the Pretrial officer supervising my client and he supports this
application, so long as my client notifies the supervising officer of his work travel in advance.
                                                                                                Respectfully submitted,

                                                                                                Matthew J. Galluzzo
                                                                                                ________________________________
                                                                                                Matthew J. Galluzzo
                                                                                                Counsel for Lazaro Rosabal Fleitas
Cc:
AUSA Emily Johnson                      Application granted.
AUSA Kiersten Fletcher




                                                          September 30, 2020
